

 S4075 ENR: Reinvigorating Lending for the Future Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 4075IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Public Works and Economic Development Act of 1965 to provide for the release of certain Federal interests in connection with certain grants under that Act, and for other purposes.1.Short titleThis Act may be cited as the Reinvigorating Lending for the Future Act or the RLF Act.2.Release of certain interestsSection 601(d)(2) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3211(d)(2)) is amended—(1)by striking the paragraph designation and heading and all that follows through The Secretary may and inserting the following:(2)Release(A)In generalExcept as provided in subparagraph (B), the Secretary may; and(2)by adding at the end the following:(B)Certain releases(i)In generalOn written request from a recipient of a grant under section 209(d), the Secretary shall release, in accordance with this subparagraph, any Federal interest in connection with the grant, if—(I)the request is made not less than 7 years after the final disbursement of the original grant;(II)the recipient has complied with the terms and conditions of the grant to the satisfaction of the Secretary;(III)any proceeds realized from the grant will be used for 1 or more activities that continue to carry out the economic development purposes of this Act; and(IV)the recipient includes in the written request a description of how the recipient will use the proceeds of the grant in accordance with subclause (III).(ii)Deadline(I)In generalExcept as provided in subclause (II), the Secretary shall complete all closeout actions for the grant by not later than 180 days after receipt and acceptance of the written request under clause (i).(II)ExtensionThe Secretary may extend a deadline under subclause (I) by an additional 180 days if the Secretary determines the extension to be necessary.(iii)Savings provisionSection 602 shall continue to apply to a project assisted with a grant under section 209(d) regardless of whether the Secretary releases a Federal interest under clause (i)..Speaker of the House of RepresentativesVice President of the United States and President of the Senate